SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

571
CA 14-01424
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND DEJOSEPH, JJ.


DONALD SCHULTZ AND KATHERINE SCHULTZ,
PLAINTIFFS-RESPONDENTS,

                     V                                           ORDER

EXCELSIOR ORTHOPAEDICS, LLP, ET AL.,
DEFENDANTS,
MICHAEL A. PARENTIS, M.D., AND KEITH C.
STUBE, M.D., P.C., DOING BUSINESS AS KNEE
CENTER OF WESTERN NEW YORK,
DEFENDANTS-APPELLANTS.
(APPEAL NO. 1.)


CONNORS & VILARDO, LLP, BUFFALO (LAWRENCE J. VILARDO OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

DWYER, BLACK & LYLE, LLP, OLEAN (JEFFREY A. BLACK OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (John M.
Curran, J.), entered July 18, 2014. The order, among other things,
denied the motion of defendants Michael A. Parentis, M.D., and Keith
C. Stube, M.D., P.C., doing business as Knee Center of Western New
York, to set aside a jury verdict.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens,
155 AD2d 435; see also CPLR 5501 [a] [1]).




Entered:   June 19, 2015                        Frances E. Cafarell
                                                Clerk of the Court